DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed 12 July 2021.
Claims 1-17 are pending.
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the examiner of record has changed.

Response to Arguments
Applicant’s further arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmaro et al. (US Publication 2017/0228130, hereinafter Palmaro) in view of Lodato et al. (US Publication 2018/0350134, hereinafter Lodato), further in view of Ralls et al. (US Publication 2008/0307388, hereinafter Ralls).
As to claim 1, Palmaro discloses an electronic device (e.g., see Figs. 2A-2B) comprising: 
a processor (e.g., see Figs. 2A-2B); 
a headset having a visual feedback screen (e.g., see Figs. 2A-2B); 
one or more user interface devices (e.g., see Figs. 2A-2B); and 
a non-transitory computer readable medium storing computer executable code (e.g., see Figs. 2A-2B) that when executed by the processor cause the processor to: 
project a virtual reality environment to the headset, the virtual reality environment having an object, the object being within the virtual reality environment, and created by a container having properties that define how the one or more objects interact within the virtual reality environment (e.g., see Fig. 1, [0027], [0031] teaching a virtual reality (VR) editing tool wherein a VR  environment having one or more objects is displayed and edited within the head mounted display and each object being created by code that define how the one or more objects interact within the environment.  Virtual objects are instantiated into the virtual environment with default properties that may subsequently be edited, at [0031]).
Palmaro fails to explicitly disclose the one or more object having a three dimensional mesh with coordinates defining a boundary of the one or more objects.
However, in the same field of endeavor of rendering virtual reality content, Lodato discloses the one or more object having a three dimensional mesh with coordinates defining a boundary of the one or more objects (e.g., see [0024] teaching objects in a virtual environment having 3D mesh coordinate defining their space in the virtual environment). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective e.g., see [0022],[0024] of Lodato).
Palmaro and Lodato fail to explicitly disclose select a first object of the one or more objects;
in response to a first input from the at least one user interface device, display an action menu within the virtual reality environment on the visual feedback screen, the action menu having a list of pre-defined action scripts, the action scripts including a module of computer executable code having one or more functions, the one or more functions configured to affect one or more property of the first object of the one or more object within the virtual reality environment; and 
update the container of the first object to include a selected action script.
	Palmaro does disclose the ability of a user to “change the properties of the virtual object 108” after it has been placed within the virtual environment the virtual environment, at [0031].  However, Palmaro is silent with respect to the explicit selection of the virtual object 108.   
	Ralls discloses the editing of object properties in a graphical environment, similar to the disclosed “change the properties of the virtual object 108” as disclosed by Palmaro, and similar to the graphical objects of Lodato.  Furthermore, Ralls discloses wherein the graphical objects whose properties are to be modified are first selected (“a user may select a target scripted object 42 from target environment 40”, at [0020]), followed by the selection or creation of a related scripted action through a scripting interface, as seen in Figs. 3 and 4, and at [0020]-[0022].  The script may be added to the target scripted object as a result of a user clicking a “done” selector.  See Fig. 4 and [0032].
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the systems and methods for editing a virtual reality environment as in Palmaro and Lodato to include the addition of scripted actions to selected objects as in Ralls.  One would have been motivated to make such a combination for the advantage of extending the capabilities of a user environment through use of a scripting tool.  See Ralls, [0001].

As to claim 2, the rejection of claim 1 is incorporated.  Ralls discloses wherein the object is identified before the first input (as seen in Fig. 3, objects may be “identified” prior to user selection, such as the “Prev” and “Next” objects).

As to claim 3, the rejection of claim 1 is incorporated.  Ralls further discloses wherein an object is identified for editing through the visual scripting interface after selection, as seen in the dashed outline of the selected “Next” object in Fig. 3.

As to claim 4, the rejection of claim 1 is incorporated.  Ralls further discloses wherein the non-transitory computer readable medium storing computer executable code that when executed by the processor cause the processor to, in response to a triggering event, update the container of the first object to include a selected action script (e.g., see Ralls at [0020]-[0022], which discloses the addition of action scripts into objects and the execution of said action scripts subsequent to triggering events, which is consistent with at least [0088] of Applicant’s originally filed specification.  See also claim interpretation above).  

As to claim 5, the rejection of claim 4 is incorporated.  Ralls further discloses wherein the triggering event is raised when a user interacts with a trigger object thereby meeting a pre-determined trigger condition (see Ralls at [0020]-[0022], which discloses the addition of action scripts into objects and the execution of said action scripts subsequent to triggering events).  

As to claim 6, the rejection of claim 1 is incorporated.  Ralls discloses in response to a second input from at least one user interface device selecting a specific trigger object from a trigger menu, display a trigger condition menu having a list of one or more trigger conditions for the trigger object; and in response to a selection of a first trigger condition for the trigger object, allows a user to place the trigger object into the environment, wherein the trigger condition, when met, causes the processor to update the container of the first object to include the selected action script (object action scripts are performed in response to an “event” [“trigger”], at [0020].  Events may be chosen from a set of event options, supra).

As to claims 12, and 14-16, the claims are directed to the non-transitory computer readable medium of the electronic device of claims 1-6 and are similarly rejected.

As to claims 13 and 17, the claims are directed to the non-transitory computer readable medium of the electronic device of claims 2 and 6 and are similarly rejected.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palmaro in view of Ralls.
As to claim 7, Palmaro discloses An electronic device (e.g., see Figs. 2A-2B) comprising: 
a processor (e.g., see Figs. 2A-2B); 
a headset having a visual feedback screen (e.g., see Figs. 2A-2B); 
one or more user interface devices (e.g., see Figs. 2A-2B); and 
a non-transitory computer readable medium storing computer executable code (e.g., see Figs. 2A-2B) that when executed by the processor cause the processor to: 
project a virtual reality environment to the headset, the virtual reality environment having one or more objects, each of the one or more objects being within the virtual reality environment, and created by a container having properties that define how the one or more objects interact within the virtual reality environment (e.g., see Fig. 1, [0027], [0031] teaching a virtual reality (VR) editing tool wherein a VR  environment having one or more objects is displayed and edited within the head mounted display and each object being created by code that define how the one or more objects interact within the environment.  Virtual objects are instantiated into the virtual environment with default properties that may subsequently be edited, at [0031]).); 
e.g., see Figs. 6, 11), Palmaro fails to explicitly disclose in response to an input from at least one user interface device connect a trigger object selected from a trigger menu to a particular object of the one or more object within the virtual reality environment thereby forming a complex object, the complex object including one or more action scripts, display, in the virtual reality environment on the visual feedback screen, a scriptable menu having one or more trigger scriptable action for the trigger object; and in response to a selection of a trigger scriptable action for the trigger object, allow a user to place the trigger object having the trigger scriptable action into the virtual reality environment and to associate the trigger scriptable action to the one or more action script of the complex object.
	Palmaro does disclose the ability of a user to “change the properties of the virtual object 108” after it has been placed within the virtual environment the virtual environment, at [0031].  However, Palmaro is silent with respect to the explicit selection of the virtual object 108.   
	Ralls discloses the editing of object properties in a graphical environment, similar to the disclosed “change the properties of the virtual object 108” as disclosed by Palmaro, and similar to the graphical objects of Lodato.  Furthermore, Ralls discloses wherein the graphical objects whose properties are to be modified are first selected (“a user may select a target scripted object 42 from target environment 40”, at [0020]), followed by the selection or creation of a related scripted action through a scripting interface, as seen in Figs. 3 and 4, and at [0020]-[0022].  The script may be added to the target scripted object as a result of a user clicking a “done” selector.  See Fig. 4 and [0032].
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the systems and methods for editing a virtual reality environment as in Palmaro and Lodato to include the addition of scripted actions to selected objects as in Ralls.  One would have been motivated to make such a combination for the advantage of extending the capabilities of a user environment through use of a scripting tool.  See Ralls, [0001].

As to claim 8, the rejection of claim 7 is incorporated.  Ralls discloses wherein the object is identified before the first input (as seen in Fig. 3, objects may be “identified” prior to user selection, such as the “Prev” and “Next” objects).

As to claim 9, the rejection of claim 7 is incorporated.  Ralls further discloses wherein an object is identified for editing through the visual scripting interface after object selection, as seen in the dashed outline of the selected “Next” object in Fig. 3.

As to claim 10, the rejection of claim 7 is incorporated. Palmaro and Ralls further discloses wherein the non-transitory computer readable medium storing computer executable code that when executed by the processor cause the processor to, in response to a triggering event, update the complex object to activate the at least one action script (Ralls discloses object action scripts performed in response to an “event” [“trigger”], at [0020].  Events may be chosen from a set of event options, at [0023] and [0030].  Palmaro discloses the graphical environment being a virtual reality environment, supra).

As to claim 11, the rejection of claim 10 is incorporated.  Ralls further discloses wherein the trigger event is raised when a user interacts with a trigger object thereby meeting a pre-determined trigger condition (trigger conditions provided for in Ralls include “on click”, in which the trigger for a scripted action to occur is a user click interaction with a graphical object.  See Fig. 3 and [0030]).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melchner (US Publication 2016/0342318) discloses providing behaviors to selected objects in a virtual reality environment.  Wright (US Publication 2019/0370544) discloses providing a menu of interaction options with selected objects within a virtual reality environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145